 1   K&L GATES LLP
     10100 Santa Monica Blvd., 8th Floor
 2   Los Angeles, CA 90067
     Telephone: (310) 552-5000
 3   Facsimile: (310) 552-5001

 4   Christina N. Goodrich (SBN 261722)
     christina.goodrich@klgates.com
 5   Saman M. Rejali (SBN 274517)
     saman.rejali@klgates.com
 6   Heather L. Frisch (SBN 294940)
     heather.frisch@klgates.com
 7   Armando V. Arballo (SBN 324554)
     armando.arballo@klgates.com
 8
 9   Attorneys for Plaintiff Thomas Clinton

10
11                                 UNITED STATES DISTRICT COURT

12                                EASTERN DISTRICT OF CALIFORNIA

13
     THOMAS CLINTON, an individual,               Case No. 2:05-CV-01600-JAM-DMC
14
                          Plaintiff,
15                                                ORDER GRANTING STIPULATION TO
              v.                                  EXTEND TIME
16
     COOPER, et al.,
17                                                [Assigned to the Honorable Dennis M. Cota]
                          Defendants.
18                                                Complaint Filed 08/11/2005
19
20
21
22
23
24
25
26
27
28

                            ORDER GRANTING STIPULATION TO EXTEND TIME
     502874778 v1
 1
     This Court, having considered the Stipulation to Extend Time, and for good cause
 2
     shown,
 3
 4
     IT IS HEREBY ORDERED that the Stipulation to Extend Time is GRANTED.
 5
 6
 7
     Dated: March 12, 2020
 8
                                               __________________________________
 9                                             __
10                                             DENNIS M. COTA
                                               UNITED STATES MAGISTRATE
11                                             JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
                         ORDER GRANTING STIPULATION TO EXTEND TIME
     502874778 v1
